

 


Exhibit 10.1


 
SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE
 
AGREEMENT
 
Dated as of October 23, 2007
 
among
 
INTERNATIONAL IMAGING SYSTEMS, INC.
 
and
 
THE PURCHASERS LISTED ON EXHIBIT A
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS



   
PAGE 
ARTICLE I Purchase and Sale of Preferred Stock
2
   
Section 1.1
Purchase and Sale of Stock
2
Section 1.2
Warrants
2
Section 1.3
Conversion Shares
2
Section 1.4
Purchase Price and Closings
3
     
ARTICLE II Representations and Warranties
3
   
Section 2.1
Representations and Warranties of the Company
3
Section 2.2
Representations, Warranties and Covenants of the Purchasers
14
   
ARTICLE III Covenants
17
   
Section 3.1
Securities Compliance
17
Section 3.2
Registration and Listing
17
Section 3.3
Inspection Rights
18
Section 3.4
Compliance with Laws
18
Section 3.5
Keeping of Records and Books of Account
18
Section 3.6
Reporting Requirements
18
Section 3.7
Amendments
19
Section 3.8
Other Agreements
19
Section 3.9
Distributions
19
Section 3.10
Status of Dividends
19
Section 3.11
Use of Proceeds
20
Section 3.12
Reservation of Shares
20
Section 3.13
Transfer Agent Instructions
20
Section 3.14
Disposition of Assets
21
Section 3.15
Reporting Status
21
Section 3.16
Disclosure of Transaction
21
Section 3.17
Disclosure of Material Information
22
Section 3.18
Pledge of Securities
22
Section 3.19
Form SB-2 Eligibility
22
Section 3.20
Lock-Up Agreement
22
Section 3.21
DTC
22
Section 3.22
No variable conversion price securities
22
Section 3.23
Sarbanes-Oxley Act
24
Section 3.24
No Commissions in connection with Conversion of Preferred Shares
24

 

--------------------------------------------------------------------------------


 
ARTICLE IV Conditions
25
   
Section 4.1
Conditions Precedent to the Obligation of the Company to Sell the Shares
25
Section 4.2
Conditions Precedent to the Obligation of the Purchasers to Purchase the Shares
27
ARTICLE V Stock Certificate Legend
30    
Section 5.1
Legend
30
   
ARTICLE VI Indemnification
31
   
Section 6.1
Indemnification of Purchasers
31
Section 6.2
Indemnification of Company
31
Section 6.3
Indemnification Procedure
31
   
ARTICLE VII Miscellaneous
32
   
Section 7.1
Fees and Expenses
32
Section 7.2
Specific Enforcement, Consent to Jurisdiction.
33
Section 7.3
Entire Agreement; Amendment
33
Section 7.4
Notices
34
Section 7.5
Waivers
35
Section 7.6
Headings
35
Section 7.7
Successors and Assigns
35
Section 7.8
No Third Party Beneficiaries
35
Section 7.9
Governing Law
35
Section 7.10
Survival
35
Section 7.11
Counterparts
35
Section 7.12
Publicity
35
Section 7.13
Severability
35
Section 7.14
Further Assurances
36
Section 7.15
Termination
36

 
EXHIBITS


A.
Purchasers and Amounts
B-1.
Form of Series A-1 Warrant
B-2.
Form of Series A-2 Warrant
C.
Form of Certificate of Designation
D.
Form of Registration Rights Agreement
E.
Form of Lock-Up Agreement
F.
Form of Irrevocable Transfer Agent Instructions
G.
Form of Share Escrow Agreement
H.
Investor and Public Relations Agreement
I.
Form of Opinion of Counsel

 
ii

--------------------------------------------------------------------------------


 
SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT 
 
This SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (the “Agreement”)
is dated as of October 23, 2007 by and among International Imaging Systems,
Inc., a Delaware corporation(the “Company”), and each of the Purchasers of
shares of Series A Convertible Preferred Stock of the Company whose names are
set forth on Exhibit A hereto (individually, a “Purchaser” and collectively, the
“Purchasers”).


RECITALS


A.  The common stock of the Company is a currently traded publicly on the
Over-the-Counter Bulletin Board;


B. The Company and the Purchasers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”); and


C. The Purchasers wish to purchase from the Company, and the Company wishes to
sell and issue to the Purchasers, upon the terms and conditions stated in this
Agreement, (i) an aggregate of One Million (1,000,000) shares of Series A
Convertible Preferred Stock, par value $0.001 at a purchase price of $10.00 per
share (the “Preferred Shares”), which shall initially convert into Four Million
Five Hundred Forty Five Thousand Four Hundred Fifty Five (4,545,455) shares of
the Company’s Common Stock, subject to adjustment, (ii) Series A-1 warrants to
purchase an aggregate of Three Million Four Hundred Nine Thousand Ninety One
(3,409,091) shares of Common Stock at an exercise price of $3.00 per share in
the form attached hereto as Exhibit B-1 (the “Series A-1 Warrants”), and (iii)
Series A-2 warrants to purchase an aggregate of Two Million Two Hundred Seventy
Two Thousand Seven Hundred Twenty Eight (2,272,728) shares of Common Stock at an
exercise price of $4.40 per share in the form attached hereto as Exhibit B-1
(collectively, the “Series A-2 Warrants” and together with the Series A-1
Warrants, the “Warrants”), for an aggregate purchase price of $10,000,000 (the
“Purchase Price”); and


D. Contemporaneous with the sale of the Preferred Shares and the Warrants, the
parties hereto will execute and deliver a Registration Rights Agreement, in the
form attached hereto as Exhibit C (the “Registration Rights Agreement”),
pursuant to which the Company will agree to provide certain registration rights
under the Securities Act, and the rules and regulations promulgated thereunder,
and applicable state securities laws; and


E. Contemporaneous with the sale of the Preferred Shares and the Warrants, the
Company, Baorun China Group Limited and the other parties named in the Share
Exchange Agreement dated on even date herewith between such parties (the “Share
Exchange”) shall have consummated the transactions contemplated thereby.
Accordingly, all references to the Company and any securities issued pursuant
hereto, refer to the Company after the Share Exchange.
 

--------------------------------------------------------------------------------




Now, therefore, in consideration of the mutual representations, warranties,
covenants and agreements contained in this Agreement, the parties agree as
follows:
 
ARTICLE I
 
Purchase and Sale of Preferred Stock


Section 1.1 Purchase and Sale of Stock. Upon the following terms and conditions,
the Company shall issue and sell to the Purchasers and each of the Purchasers
shall purchase from the Company the number of preferred shares of the Company’s
Series A Convertible Preferred Stock, par value $0.001 per share (the “Preferred
Shares”), at a purchase price of $10.00 per Preferred Share, convertible into
shares of the Company’s common stock, par value $0.0001 per share (the “Common
Stock”), set forth opposite such Purchaser’s name on Exhibit A hereto. The
designation, rights, preferences and other terms and provisions of the Series A
Convertible Preferred Stock are set forth in the Certificate of Designation of
the Relative Rights and Preferences of the Series A Convertible Preferred Stock
attached hereto as Exhibit C (the “Certificate of Designation”). The Company and
the Purchasers are executing and delivering this Agreement in accordance with
and in reliance upon the exemption from securities registration afforded by Rule
506 of Regulation D (“Regulation D”), as promulgated by the United States
Securities and Exchange Commission (the “Commission”), under the Securities Act
of 1933, as amended (the “Securities Act”), or Section 4(2) of the Securities
Act. 
 
Section 1.2 Warrants. Upon the following terms and conditions and for no
additional consideration, each of the Purchasers shall be issued (i) a Series
A-1 Warrant, in substantially the form attached hereto as Exhibit B-1 (the
“Series A-1 Warrants”), to purchase the number of shares of Common Stock equal
to seventy five percent (75%) of the number of Conversion Shares (as defined in
Section 1.3 hereof) initially issuable upon conversion of the Preferred Shares
acquired by such Purchaser pursuant to the terms of this Agreement, as set forth
opposite such Purchaser’s name on Exhibit A hereto, and (ii) a Series A-2
Warrant, in substantially the form attached hereto as Exhibit B-2 (the “Series
A-2 Warrant” and, together with the Series A-1 Warrant, the “Warrants”) to
purchase the number of shares of Common Stock equal to fifty percent (50%) of
the number of Conversion Shares initially issuable upon conversion of the
Preferred Shares acquired by such Purchaser pursuant to the terms of this
Agreement. The Warrants shall expire five (5) years following the Closing Date.
Each of the Warrants shall have an exercise price per share equal to its
respective Warrant Price (as defined in the applicable Warrant).  
 
Section 1.3 Conversion Shares. The Company has authorized and has reserved and
covenants to continue to reserve, free of preemptive rights and other similar
contractual rights of stockholders, a number of shares of Common Stock equal to
one hundred ten percent (110%) of the number of shares of Common Stock as shall
from time to time be sufficient to effect the conversion of all of the Preferred
Shares and the exercise of all of the Warrants then outstanding. Any shares of
Common Stock issuable upon conversion of the Preferred Shares and exercise of
the Warrants (and such shares when issued) are herein referred to as the
“Conversion Shares” and the “Warrant Shares”, respectively. The Preferred
Shares, the Conversion Shares and the Warrant Shares are sometimes collectively
referred to as the “Shares”.
 
2

--------------------------------------------------------------------------------


 
Section 1.4 Purchase Price and Closings. Subject to the terms and conditions
hereof, the Company agrees to issue and sell to the Purchasers and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, the Purchasers, severally but
not jointly, agree to purchase the Preferred Shares and the Warrants for an
aggregate purchase price of $10,000,000 (the “Purchase Price”). The closing of
the purchase and sale of the Preferred Shares and the Warrants to be acquired by
the Purchasers from the Company under this Agreement shall take place at the
offices of Leser, Hunter, Taubman & Taubman, 17 State Street, Floor 16, New
York, New York 10004 (the “Closing”) at 10:00 a.m., New York time (i) on or
before October 31, 2007; provided, that all of the conditions set forth in
Article IV hereof and applicable to the Closing shall have been fulfilled or
waived in accordance herewith, or (ii) at such other time and place or on such
date as the Purchasers and the Company may agree upon in writing signed by the
Company and the Purchasers (the "Closing Date"). Subject to the terms and
conditions of this Agreement, at the Closing the Company shall deliver or cause
to be delivered to each Purchaser (x) a certificate for the number of Preferred
Shares set forth opposite the name of such Purchaser on Exhibit A hereto, (y)
Warrants to purchase such number of shares of Common Stock as is set forth
opposite the name of such Purchaser on Exhibit A attached hereto and (z) any
other documents required to be delivered pursuant to Article IV hereof. As of
the date hereof, the Purchase Price has been deposited into an escrow account
with Leser, Hunter, Taubman & Taubman, pursuant to the Escrow Agreement, dated
September 17, 2007, by and among Xi’an Baorun Industrial Development Co., Ltd.,
Vision Opportunity Master Funds, LP and Leser, Hunter, Taubman & Taubman, as
escrow agent. On the Closing Date, the parties to the Escrow Agreement shall
issue instructions to the Escrow Agent Shall to disburse such funds to the
Company.

 
ARTICLE II
 
Representations and Warranties of the Company
 
Section 2.1 Representations and Warranties of the Company. For purposes of this
Section 2.1 only, the Company hereby represents and warrants to each Purchaser,
as of the date hereof (except as set forth on the Disclosure Schedules attached
hereto as Schedules 2.1 (the “Company Disclosure Schedules”), which are divided
into sections that correspond to the sections of this Section II. The Company
Disclosure Schedule comprises a list of all exceptions to the truth and accuracy
of, and of all disclosures or descriptions required by, the representations and
warranties set forth in the remaining sections of this Section II. For purposes
of this Section II, any statement, facts, representations, or admissions
contained in the public filings made by the Company with the United States
Securities and Exchange Commissions, are deemed to be included in the Company
Disclosure Schedules and all such information is deemed to be fully disclosed to
the Purchaser), as follows:
 
(a) Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
Except as set forth on Schedule 2.1(a), the Company and each of its subsidiaries
is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except for any
jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect (as
defined in Section 2.1(c) hereof) .
 
3

--------------------------------------------------------------------------------


 
(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Agreement, the Registration Rights
Agreement, substantially in the form attached hereto as Exhibit D (the
“Registration Rights Agreement”), the Lock-Up Agreement (as defined in Section
3.20 hereof), substantially in the form attached hereto as Exhibit E, the
Irrevocable Transfer Agent Instructions (as defined in Section 3.13),
substantially in the form of Exhibit F, the Share Escrow Agreement,
substantially in the form attached hereto as Exhibit G (the “Share Escrow
Agreement”), the Investor and Public Relations Escrow Agreement, substantially
in the form attached hereto as Exhibit H (the “PR Escrow Agreement”), the
Certificate of Designation, and the Warrants (collectively, the “Transaction
Documents”) and to issue and sell the Shares and the Warrants in accordance with
the terms hereof. The execution, delivery and performance of the Transaction
Documents by the Company, and the consummation by it of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary corporate action, and no further consent or authorization of the
Company or its Board of Directors or stockholders is required. This Agreement
and each of the Transaction Documents, when executed and delivered at the
Closing will have been duly executed and delivered and shall constitute a valid
and binding obligation of the Company enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.
 
(c) Capitalization. The authorized capital stock of the Company and the shares
thereof currently issued and outstanding, are set forth on Schedule 2.1(c)
hereto. All of the outstanding shares of the Common Stock have been duly and
validly authorized. Except as set forth on Schedule 2.1(c) hereto and as
contemplated by this Agreement and the Transaction Documents, no shares of
Common Stock are entitled to preemptive rights or registration rights and there
are no outstanding options, warrants, scrip, rights to subscribe to, call
relating to, or securities or rights convertible into, any shares of capital
stock of the Company. Except as set forth on Schedule 2.1(c) hereto and as
contemplated by the Transaction Documents, there are no contracts, commitments,
understandings, or arrangements by which the Company is or may become bound to
issue additional shares of the capital stock of the Company or options,
securities or rights convertible into shares of capital stock of the Company.
Except as set forth on Schedule 2.1(c) hereto and as contemplated by this
Agreement and the Transaction Documents, the Company is not a party to any
agreement granting registration or anti-dilution rights to any person with
respect to any of its equity or debt securities. The Company is not a party to,
and it has no knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of the Company. To the Company’s knowledge, the
offer and sale of all capital stock, convertible securities, rights, warrants,
or options of the Company issued prior to the Closing complied with all
applicable Federal and state securities laws and no stockholder has a right of
rescission or claim for damages with respect thereto which would have a Material
Adverse Effect (as defined below). The Company has furnished or made available
to the Purchasers true and correct copies of the Company’s Certificate of
Incorporation as in effect on the date hereof (the “Certificate”), and the
Company’s Bylaws as in effect on the date hereof (the “Bylaws”). For the
purposes of this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, operations, properties, prospects, or financial
condition of the Company and its subsidiaries, taken as a whole, or (ii) the
ability of the Company to perform any of its obligations under the Transaction
Documents.
 
4

--------------------------------------------------------------------------------


 
(d) Issuance of Shares. The Preferred Shares and the Warrants to be issued at
the Closing have been duly authorized by all necessary corporate action and the
Preferred Shares, when paid for and issued in accordance with the terms hereof,
shall be validly issued and outstanding, fully paid and nonassessable and
entitled to the rights and preferences set forth in the Certificate of
Designation. The Conversion Shares when issued in accordance with the terms of
the Certificate of Designation, and the Warrant Shares, when fully paid and
issued in accordance with the Warrants, will be duly authorized by all necessary
corporate action and validly issued and outstanding, fully paid and
nonassessable, and the holders shall be entitled to all rights accorded to a
holder of Common Stock.
 
(e) No Conflicts. Neither, the execution, delivery and performance of the
Transaction Documents by the Company, the performance by the Company of its
obligations hereunder and thereunder and the consummation by the Company of the
transactions contemplated herein and therein do not and will not (i) violate any
provision of the Company’s Certificate or Bylaws, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company is a party or by which it or its properties or assets are
bound, (iii) create or impose a lien, mortgage, security interest, charge or
encumbrance of any nature on any property of the Company under any agreement or
any commitment to which the Company is a party or by which the Company is bound
or by which any of its respective properties or assets are bound, or (iv) to the
Company’s knowledge, result in a violation of any federal, state, local or
foreign statute, rule, regulation, order, judgment or decree (including Federal
and state securities laws and regulations) applicable to the Company or any of
its subsidiaries or by which any property or asset of the Company or any of its
subsidiaries are bound or affected, except, in all cases other than violations
pursuant to clauses (i) and (iv) above, for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect. To the
Company’s knowledge, the business of the Company and its subsidiaries is not
being conducted in violation of any laws, ordinances or regulations of any
governmental entity, except for possible violations which singularly or in the
aggregate do not and will not have a Material Adverse Effect. The Company is not
required under Federal, state or local law, rule or regulation to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under the Transaction Documents, or issue and sell the
Preferred Shares, the Warrants, the Conversion Shares and the Warrant Shares in
accordance with the terms hereof or thereof (other than (x) any consent,
authorization or order that has been obtained as of the date hereof, (y) any
filing or registration that has been made as of the date hereof or (z) any
filings which may be required to be made by the Company with the Commission or
state securities administrators subsequent to the Closing, any registration
statement which may be filed pursuant hereto, and the Certificate of
Designation); provided that, for purposes of the representation made in this
sentence, the Company is assuming and relying upon the accuracy of the relevant
representations and agreements of the Purchasers herein.
 
5

--------------------------------------------------------------------------------


 
(f) Commission Documents, Financial Statements. Except as indicated on Schedule
2.1(f), the Company has timely filed, or filed within the applicable extension
period, all reports, schedules, forms, statements and other documents required
to be filed by it with the Commission pursuant to the reporting requirements of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
material filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of
the foregoing including filings incorporated by reference therein being referred
to herein as the “Commission Documents”) since September 19, 2006, and to the
best of the Company’s knowledge all Commission Documents prior to September 19,
2006 were so filed. True and complete copies of all of the Commission Documents
are available to the Purchasers through the Commission’s EDGAR database on
www.sec.gov. The Company has not provided to the Purchasers any material
non-public information or other information which, according to applicable law,
rule or regulation, was required to have been disclosed publicly by the Company
but which has not been so disclosed, other than with respect to the transactions
contemplated by this Agreement. At the times of their respective filings, the
Company’s Form 10-KSB for the year ended December 31, 2006, including the
accompanying financial statements (the “Form 10-KSB”) and the Company’s Form
10-QSB for the fiscal quarters ended March 31, 2007 and June 30, 2007 (the “Form
10-QSBs”) complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder and other federal, state and local laws, rules and regulations
applicable to such documents, and, as of their respective dates, neither the
Form 10-KSB, nor the Form 10-QSBs contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The financial statements of the
Company included in the Commission Documents comply as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission or other applicable rules and regulations with
respect thereto. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes),
and fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of operations and cash flows for
the periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).
 
6

--------------------------------------------------------------------------------


 
(g) Subsidiaries. Prior to the date hereof, the Company did not have any
subsidiaries. Set forth on Schedule 2.1(g) is a list of the Company’s
subsidiaries as a result of the Share Exchange. For the purposes of this
Agreement, “subsidiary” shall mean any corporation or other entity of which at
least a majority of the securities or other ownership interest having ordinary
voting power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other subsidiaries.
 
(h) No Material Adverse Change. Except as set forth on Schedule 2.1(h), since
June 30, 2007, the Company has not experienced or suffered any Material Adverse
Effect.
 
(i) No Undisclosed Liabilities. Neither the Company nor any of its subsidiaries
has any liabilities, obligations, claims or losses (whether liquidated or
unliquidated, secured or unsecured, absolute, accrued, contingent or otherwise)
other than those incurred in the ordinary course of the Company’s or its
subsidiaries respective businesses since June 30, 2007, and which, individually
or in the aggregate, do not or would not have a Material Adverse Effect on the
Company or its subsidiaries.
 
(j) No Undisclosed Events or Circumstances. No event or circumstance has
occurred or exists with respect to the Company or its subsidiaries or their
respective businesses, properties, prospects, operations or financial condition,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed since June 30, 2007.
 
(k) Indebtedness. Schedule 2.1(k) hereto sets forth as of a recent date all
outstanding secured and unsecured Indebtedness of the Company or any subsidiary,
or for which the Company or any subsidiary has commitments, in each case that
have not previously been set forth in the Commission Documents. For the purposes
of this Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed
money or amounts owed in excess of $100,000 (other than trade accounts payable
incurred in the ordinary course of business), (b) all guaranties, endorsements
and other contingent obligations in respect of Indebtedness of others, whether
or not the same are or should be reflected in the Company’s balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (c) the present value of any lease payments in excess of $25,000
due under leases required to be capitalized in accordance with GAAP. Except as
set forth on Schedule 2.1(k), neither the Company nor any subsidiary is in
default with respect to any Indebtedness.
 
(l) Title to Assets. Except as set forth on Schedule 2.1(l), each of the Company
and the subsidiaries has good and marketable title to all of its real and
personal property, free and clear of any mortgages, pledges, charges, liens,
security interests or other encumbrances, except for those disclosed in the
Financial Statements and the Commission Documents or such that, individually or
in the aggregate, do not cause a Material Adverse Effect. Solely with respect to
the Company, all of its real and personal property is reflected in the Financial
Statements and the Commission Documents. Except as set forth on Schedule 2.1(l),
all leases of the Company and each of its subsidiaries are valid and subsisting
and in full force and effect.
 
7

--------------------------------------------------------------------------------


 
 
(m) Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of the Company, threatened against the Company or
any subsidiary which questions the validity of this Agreement or any of the
other Transaction Documents or the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto. There is no
action, suit, claim, investigation, arbitration, alternate dispute resolution
proceeding or any other proceeding pending or, to the knowledge of the Company,
threatened, against or involving the Company, any subsidiary or any of their
respective properties or assets. There are no outstanding orders, judgments,
injunctions, awards or decrees of any court, arbitrator or governmental or
regulatory body against the Company or any subsidiary or any officers or
directors of the Company or subsidiary in their capacities as such.
 
(n) Compliance with Law. The business of the Company since June 30, 2007, and
the business of the subsidiaries has been and is presently being conducted in
accordance with all applicable federal, state and local governmental laws,
rules, regulations and ordinances, except for such noncompliance that,
individually or in the aggregate, would not cause a Material Adverse Effect.
Neither the Company, nor the subsidiaries has received notice of any violation
of applicable federal, state and local governmental laws, rules, regulations and
ordinances for any periods prior to June 30, 2007. The Company and each of its
subsidiaries have all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
(o) Taxes. The Company and each of the subsidiaries has accurately prepared and
filed all federal, state and other tax returns required by law to be filed by
it, has paid or made provisions for the payment of all taxes shown to be due and
all additional assessments, and adequate provisions have been and are reflected
in the financial statements of the Company and the subsidiaries for all current
taxes and other charges to which the Company or any subsidiary is subject and
which are not currently due and payable. None of the federal income tax returns
of the Company have been audited by the Internal Revenue Service, or with
respect to the subsidiaries, none of their respective tax returns have been
audited by any governmental entity in the jursidiction in which each such
subsidiary may be subject to taxation. Neither the Company, nor any subsidiary,
has any knowledge of any additional assessments, adjustments or contingent tax
liability (whether federal,state or foreign) of any nature whatsoever, whether
pending or threatened against the Company or any subsidiary for any period, nor
of any basis for any such assessment, adjustment or contingency.
 
(p) Certain Fees. Except as set forth on Schedule 2.1(p) hereto, no brokers,
finders or financial advisory fees or commissions will be payable by the Company
or any subsidiary with respect to the transactions contemplated by this
Agreement.
 
8

--------------------------------------------------------------------------------


 
(q) Disclosure. Neither this Agreement or the Schedules hereto nor any other
documents, certificates or instruments furnished to the Purchasers by or on
behalf of the Company or any subsidiary in connection with the transactions
contemplated by this Agreement contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made
herein or therein, in the light of the circumstances under which they were made
herein or therein, not misleading.
 
(r) Operation of Business. The Company and each of the subsidiaries owns or
possesses all patents, trademarks, domain names (whether or not registered) and
any patentable improvements or copyrightable derivative works thereof, websites
and intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations, and all rights with respect to the
foregoing, which are necessary for the conduct of its business as now conducted
without any conflict with the rights of others.
 
(s) Environmental Compliance. The Company and each of its subsidiaries have
obtained all material approvals, authorization, certificates, consents,
licenses, orders and permits or other similar authorizations of all governmental
authorities, or from any other person, that are required under any Environmental
Laws. Except as set forth on Schedule 2.1(s), the Company and its subsidiaries
are in material compliance with applicable environmental requirements in the
operation of their respective business, except to the extent that any non
compliance, individually or in the aggregate, does not cause a Material Adverse
Effect. “Environmental Laws” shall mean all applicable laws relating to the
protection of the environment including, without limitation, all requirements
pertaining to reporting, licensing, permitting, controlling, investigating or
remediating emissions, discharges, releases or threatened releases of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
materials or wastes, whether solid, liquid or gaseous in nature, into the air,
surface water, groundwater or land, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
hazardous substances, chemical substances, pollutants, contaminants or toxic
substances, material or wastes, whether solid, liquid or gaseous in nature. The
Company has all necessary governmental approvals required under all
Environmental Laws and used in its business or in the business of any of its
subsidiaries. The Company and each of its subsidiaries are also in compliance
with all other limitations, restrictions, conditions, standards, requirements,
schedules and timetables required or imposed under all Environmental Laws.
Except for such instances as would not individually or in the aggregate have a
Material Adverse Effect, there are no past or present events, conditions,
circumstances, incidents, actions or omissions relating to or in any way
affecting the Company or its subsidiaries that violate or may violate any
Environmental Law after the Closing Date or that may give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.
 
(t) Books and Record Internal Accounting Controls. The books and records of the
Company and its subsidiaries accurately reflect in all material respects the
information relating to the business of the Company and the subsidiaries, the
location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company or any
subsidiary. The Company and each of its subsidiaries maintain a system of
internal accounting controls sufficient, in the judgment of the Company, to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
9

--------------------------------------------------------------------------------


 
(u) Material Agreements. Except as set forth on Schedule 2.1(u) or with respect
to the transactions contemplated herein or in the Share Exchange Agreement,
neither the Company nor any subsidiary is a party to any written or oral
contract, instrument, agreement, commitment, obligation, plan or arrangement, a
copy of which would be required to be filed with the Commission as an exhibit to
a registration statement on Form S-1 or other applicable form (collectively,
“Material Agreements”) if the Company or any subsidiary were registering
securities under the Securities Act. Except as set forth on Schedule 2.1(u), the
Company and each of its subsidiaries has in all material respects performed all
the obligations required to be performed by them to date under the foregoing
agreements, have received no notice of default and are not in default under any
Material Agreement now in effect, the result of which could cause a Material
Adverse Effect. Except as set forth on Schedule 2.1(u), no written or oral
contract, instrument, agreement, commitment, obligation, plan or arrangement of
the Company or of any subsidiary limits or shall limit the payment of dividends
on the Company’s Preferred Shares, other preferred stock, if any, or its Common
Stock.
 
(v) Transactions with Affiliates. Except as set forth in the Financial
Statements, the Commission Documents or Schedule 2.1(v), there are no loans,
leases, agreements, contracts, royalty agreements, management contracts or
arrangements or other continuing transactions between (a) the Company or any
subsidiary on the one hand, and (b) on the other hand, any officer, employee,
consultant or director of the Company, or any of its subsidiaries, or any person
owning any capital stock of the Company or any subsidiary or any member of the
immediate family of such officer, employee, consultant, director or affiliate or
any corporation or other entity controlled by such officer, employee,
consultant, director or affiliate, or a member of the immediate family of such
officer, employee, consultant, director or affiliate.
 
(w) Securities Act of 1933. Based in material part upon the representations
herein of the Purchasers, the Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Shares and the Warrants hereunder. Neither the Company
nor anyone acting on its behalf, directly or indirectly, has or will sell, offer
to sell or solicit offers to buy any of the Shares, the Warrants or similar
securities to, or solicit offers with respect thereto from, or enter into any
preliminary conversations or negotiations relating thereto with, any person, or
has taken or will take any action, so as to bring the issuance and sale of any
of the Shares and the Warrants under the registration provisions of the
Securities Act and applicable state securities laws, and neither the Company nor
any of its affiliates, nor any person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D under the Securities Act) in connection with the offer or sale
of any of the Shares and the Warrants.
 
10

--------------------------------------------------------------------------------


 
(x) Governmental Approvals. Except for the filing of any notice prior or
subsequent to the Closing Date that may be required under applicable state
and/or federal securities laws (which if required, shall be filed on a timely
basis), including the filing of a Form D and a registration statement or
statements pursuant to the Registration Rights Agreement, and the filing of the
Certificate of Designation with the Secretary of State for the State of
Delaware, no authorization, consent, approval, license, exemption of, filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the execution or delivery of the Preferred Shares
and the Warrants, or for the performance by the Company of its obligations under
the Transaction Documents.
 
(y) Employees. Neither the Company nor any subsidiary has any collective
bargaining arrangements or agreements covering any of its employees. Except as
set forth on Schedule 2.1(y), neither the Company nor any subsidiary has any
employment contract, agreement regarding proprietary information,
non-competition agreement, non-solicitation agreement, confidentiality
agreement, or any other similar contract or restrictive covenant, relating to
the right of any officer, employee or consultant to be employed or engaged by
the Company or such subsidiary. No officer, consultant or key employee of the
Company or any subsidiary whose termination, either individually or in the
aggregate, could have a Material Adverse Effect, has terminated or, to the
knowledge of the Company, has any present intention of terminating his or her
employment or engagement with the Company or any subsidiary.
 
(z) Absence of Certain Developments. Except as set forth on Schedule 2.1(z) or
in the Commission Documents, since June 30, 2007, neither the Company nor any
subsidiary has:
 
(i) issued any stock, bonds or other corporate securities or any rights, options
or warrants with respect thereto;
 
(ii) borrowed any amount or incurred or become subject to any liabilities
(absolute or contingent) except current liabilities incurred in the ordinary
course of business which are comparable in nature and amount to the current
liabilities incurred in the ordinary course of business during the comparable
portion of its prior fiscal year, as adjusted to reflect the current nature and
volume of the Company’s or such subsidiary’s business;
 
(iii) discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business;
 
11

--------------------------------------------------------------------------------


 
(iv) declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock;
 
(v) sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, except in the ordinary course of business;
 
(vi) sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights, or disclosed any proprietary confidential information to any person
except to customers in the ordinary course of business or to the Purchasers or
their representatives;
 
(vii) suffered any substantial losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;
 
(viii) made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;
 
(ix) made capital expenditures or commitments therefor that aggregate in excess
of $100,000;
 
(x) entered into any other transaction other than in the ordinary course of
business, or entered into any other material transaction, whether or not in the
ordinary course of business;
 
(xi) made charitable contributions or pledges in excess of $25,000;
 
(xii) suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;
 
(xiii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment;
 
(xiv) effected any two or more events of the foregoing kind which in the
aggregate would be material to the Company or its subsidiaries; or
 
(xv) entered into an agreement, written or otherwise, to take any of the
foregoing actions.
 
(aa) Public Utility Holding Company Act and Investment Company Act Status. The
Company is not a “holding company” or a “public utility company” as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended. The
Company is not, and as a result of and immediately upon the Closing will not be,
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
 
12

--------------------------------------------------------------------------------


 
(bb) ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan (as defined below) by the Company or any of
its subsidiaries which is or would be materially adverse to the Company and its
subsidiaries. The execution and delivery of this Agreement and the issuance and
sale of the Preferred Shares will not involve any transaction which is subject
to the prohibitions of Section 406 of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), or in connection with which a tax could be
imposed pursuant to Section 4975 of the Internal Revenue Code of 1986, as
amended (the “Code”), provided that, if any of the Purchasers, or any person or
entity that owns a beneficial interest in any of the Purchasers, is an “employee
pension benefit plan” (within the meaning of Section 3(2) of ERISA) with respect
to which the Company is a “party in interest” (within the meaning of Section
3(14) of ERISA), the requirements of Sections 407(d)(5) and 408(e) of ERISA, if
applicable, are met. As used in this Section 2.1(bb), the term “Plan” shall mean
an “employee pension benefit plan” (as defined in Section 3 of ERISA) which is
or has been established or maintained, or to which contributions are or have
been made, by the Company or any subsidiary or by any trade or business, whether
or not incorporated, which, together with the Company or any subsidiary, is
under common control, as described in Section 414(b) or (c) of the Code.
 
(cc) Dilutive Effect. The Company understands and acknowledges that its
obligation to issue Conversion Shares upon conversion of the Preferred Shares in
accordance with this Agreement and the Certificate of Designation and its
obligations to issue the Warrant Shares upon the exercise of the Warrants in
accordance with this Agreement and the Warrants, is, in each case, absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interest of other stockholders of the Company.
 
(dd) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering of the Shares pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act which would prevent the Company from selling the Shares
pursuant to Rule 506 under the Securities Act, or any applicable
exchange-related stockholder approval provisions, nor will the Company or any of
its affiliates or subsidiaries take any action or steps that would cause the
offering of the Shares to be so integrated with other offerings. The Company
does not have any registration statement pending before the Commission or
currently under the Commission’s review and since March 31, 2007, the Company
has not publicly offered or sold any of its equity securities or debt securities
convertible into shares of Common Stock.
 
(ee) Independent Nature of Purchasers. The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents. The Company acknowledges that the
decision of each Purchaser to purchase securities pursuant to this Agreement has
been made by such Purchaser independently of any other purchase and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its Subsidiaries which may have made or given by any other Purchaser or by any
agent or employee of any other Purchaser, and no Purchaser or any of its agents
or employees shall have any liability to any Purchaser (or any other person)
relating to or arising from any such information, materials, statements or
opinions. The Company acknowledges that nothing contained herein, or in any
Transaction Document, and no action taken by any Purchaser pursuant hereto or
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges that each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. The Company
acknowledges that for reasons of administrative convenience only, the
Transaction Documents have been prepared by counsel for one of the Purchasers
and such counsel does not represent all of the Purchasers but only such
Purchaser and the other Purchasers have retained their own individual counsel
with respect to the transactions contemplated hereby.  The Company acknowledges
that it has elected to provide all Purchasers with the same terms and
Transaction Documents for the convenience of the Company and not because it was
required or requested to do so by the Purchasers.
 
13

--------------------------------------------------------------------------------


 
(ff) Transfer Agent. The name, address, telephone number, fax number, contact
person and email address of the Company’s current transfer agent is set forth on
Schedule 2.1(ff) hereto.
 
Section 2.2 Representations, Warranties and Covenants of the Purchasers. Each
Purchaser hereby makes the following representations, warranties and covenants
to the Company with respect solely to itself and not with respect to any other
Purchaser:
 
(a) Organization and Standing of the Purchasers. If the Purchaser is an entity,
such Purchaser is a corporation, partnership or limited liability company duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.
 
(b) Authorization and Power. Each Purchaser has the requisite power and
authority to enter into and perform this Agreement and to purchase the Preferred
Shares and Warrants being sold to it hereunder. The execution, delivery and
performance of this Agreement and the Registration Rights Agreement by such
Purchaser and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate or partnership
action, and no further consent or authorization of such Purchaser or its Board
of Directors, stockholders, members, managers or partners, as the case may be,
is required. Each of this Agreement and the Registration Rights Agreement has
been duly authorized, executed and delivered by such Purchaser and constitutes,
or shall constitute when executed and delivered, a valid and binding obligation
of the Purchaser enforceable against the Purchaser in accordance with the terms
thereof, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.
 
14

--------------------------------------------------------------------------------


 
(c) No Conflicts. The execution, delivery and performance of this Agreement and
the Registration Rights Agreement by such Purchaser and the consummation by such
Purchaser of the transactions contemplated hereby and thereby or relating hereto
do not and will not (i) result in a violation of such Purchaser’s charter
documents or bylaws or other organizational documents or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which such Purchaser is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Purchaser or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on such Purchaser’s ability to perform its obligations
hereunder). Such Purchaser is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement or the Registration Rights Agreement or to purchase the
Preferred Shares or acquire the Warrants in accordance with the terms hereof,
provided that for purposes of the representation made in this sentence, such
Purchaser is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.
 
(d) Acquisition for Investment. Each Purchaser is acquiring the Preferred Shares
and the Warrants solely for its own account for the purpose of investment and
not as a nominee or with a view to or for sale in connection with distribution.
Each Purchaser does not have a present intention to sell the Preferred Shares or
the Warrants, nor a present arrangement (whether or not legally binding) or
intention to effect any distribution of the Preferred Shares or the Warrants to
or through any person or entity; provided, however, that by making the
representations herein and subject to Section 2.2(h) below, such Purchaser does
not agree to hold the Shares or the Warrants for any minimum or other specific
term and reserves the right to dispose of the Shares or the Warrants at any time
in accordance with Federal and state securities laws applicable to such
disposition. Each Purchaser acknowledges that it is able to bear the financial
risks associated with an investment in the Preferred Shares and the Warrants and
that it has been given full access to such records of the Company and the
subsidiaries and to the officers of the Company and the subsidiaries and
received such information as it has deemed necessary or appropriate to conduct
its due diligence investigation and has sufficient knowledge and experience in
investing in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company.
 
(e) Status of Purchasers. Each Purchaser is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act. No Purchaser is required
to be registered as a broker-dealer under Section 15 of the Exchange Act and no
such Purchaser is a broker-dealer.
 
15

--------------------------------------------------------------------------------


 
(f) Opportunities for Additional Information. Each Purchaser acknowledges that
such Purchaser has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company, and to the
extent deemed necessary in light of such Purchaser’s personal knowledge of the
Company’s affairs, such Purchaser has asked such questions and received answers
to the full satisfaction of such Purchaser, and such Purchaser desires to invest
in the Company.
 
(g) No General Solicitation. Each Purchaser acknowledges that the Preferred
Shares and the Warrants were not offered to such Purchaser by means of any form
of general or public solicitation or general advertising, or publicly
disseminated advertisements or sales literature, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio, or
(ii) any seminar or meeting to which such Purchaser was invited by any of the
foregoing means of communications.
 
(h) Rule 144. Such Purchaser understands that the Shares must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available. Such Purchaser acknowledges that such
Purchaser is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such person has been advised that Rule 144 permits resales only under
certain circumstances. Such Purchaser understands that to the extent that Rule
144 is not available, such Purchaser will be unable to sell any Shares without
either registration under the Securities Act or the existence of another
exemption from such registration requirement.
 
(i) General. Such Purchaser understands that the Shares are being offered and
sold in reliance on a transactional exemption from the registration requirement
of Federal and state securities laws and the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of such Purchaser to
acquire the Shares.
 
(j) Independent Investment. Except as may be disclosed in any filings with the
Commission by the Purchasers under Section 13 and/or Section 16 of the Exchange
Act, no Purchaser has agreed to act with any other Purchaser for the purpose of
acquiring, holding, voting or disposing of the Shares purchased hereunder for
purposes of Section 13(d) under the Exchange Act, and each Purchaser is acting
independently with respect to its investment in the Shares.
 
(k) Trading Activities. Each Purchaser agrees that it shall not, directly or
indirectly, in its own capacity or through an agent, engage in any short sales
(as defined in Rule 200 of Regulation SHO under the Exchange Act) with respect
to the Conversion Shares and Warrant Shares, or any hedging transaction or
securitization, including obtaining shares of Common Stock to borrow, which
establishes any short position with respect to the Common Stock, whether on a
U.S. domestic exchange or any foreign exchange. Other than consummating the
transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
short sales, of the securities of the Company during the period commencing from
the time that such Purchaser first received from the Company or any other person
(i) a term sheet (written or oral) or (ii) a draft of any Transaction Document,
in each case setting forth the material terms of the transactions contemplated
hereunder, until the date hereof.
 
16

--------------------------------------------------------------------------------


 
(l) Certain Fees. Except as set forth on Schedule 2.2(l) hereto, no brokers,
finders or financial advisory fees or commissions will be payable by the
Purchasers with respect to the transactions contemplated by this Agreement.

 
ARTICLE III
 
Covenants
 
The Company covenants with each of the Purchasers as follows, which covenants
are for the benefit of the Purchasers and their permitted assignees hereunder.
 
Section 3.1 Securities Compliance. The Company shall notify the Commission in
accordance with its rules and regulations of the transactions contemplated by
any of the Transaction Documents, including filing a Form D with respect to the
Preferred Shares, Warrants, Conversion Shares and Warrant Shares as required
under Regulation D and applicable “blue sky” laws, and shall take all other
necessary action and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid issuance of the Preferred
Shares, the Warrants, the Conversion Shares and the Warrant Shares to the
Purchasers or subsequent holders. 
 
Section 3.2 Registration and Listing. The Company shall (a) either (i) cause its
Common Stock to continue to be registered under Section 12(b) or 12(g) of the
Exchange Act, or (ii) continue to voluntarily file all reports required to be
filed as if the Company were so registered, and in any event shall comply in all
respects with its reporting and filing obligations under the Exchange Act, (b)
comply with all requirements related to any registration statement filed
pursuant to this Agreement, and (c) not take any action or file any document
(whether or not permitted by the Securities Act or the rules promulgated
thereunder) to terminate or suspend such registration or to terminate or suspend
its reporting and filing obligations under the Exchange Act or Securities Act,
except as permitted herein. The Company will take all action necessary to
continue the listing or trading of its Common Stock on the OTC Bulletin Board or
other exchange or market on which the Common Stock is trading or may be traded
in the future. Upon the request of the Purchasers, the Company shall deliver to
the Purchasers a written certification of a duly authorized officer as to
whether it has complied with such requirements. Subject to the terms of the
Transaction Documents, the Company further covenants that it will take such
further action as the Purchasers may reasonably request, all to the extent
required from time to time, to enable the Purchasers to sell the Shares without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144. The Company will take all action necessary to list its
Common Stock on the NASDAQ or higher exchange as soon as possible after the date
hereof and the Company agrees to issue an aggregate of 1,000,000 shares of its
Common Stock to the Purchasers, to be divided pro rata among the Purchasers
based upon the number of Preferred Shares initially acquired by each Purchaser
pursuant to this Agreement, if its Common Stock is not so listed by June 30,
2009 (the “Listing Shares”), or such later date as both the Purchasers and the
Company agree to in writing. The Listing Shares, if issued, shall have the same
demand registration rights as the Warrant Shares and the same piggy back
registration rights as set forth in the Registration Rights Agreement. Subject
to the terms of the Transaction Documents, the Company further covenants that it
will take such further action as the Purchasers may reasonably request, all to
the extent required from time to time to enable the Purchasers to sell the
Listing Shares without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act. Upon the request of the Purchasers, the Company shall deliver to
the Purchasers a written certification of a duly authorized officer as to
whether it has complied with such requirements.
 
17

--------------------------------------------------------------------------------


 
Section 3.3 Inspection Rights. The Company shall permit, during normal business
hours and upon reasonable request and reasonable notice, each Purchaser or any
employees, agents or representatives thereof, so long as such Purchaser shall be
obligated hereunder to purchase the Preferred Shares or shall beneficially own
any Preferred Shares, or shall own Conversion Shares which, in the aggregate,
represent more than 5% of the total combined voting power of all voting
securities then outstanding, for purposes reasonably related to such Purchaser’s
interests as a stockholder, to examine and make reasonable copies of and
extracts from the records and books of account of, and visit and inspect the
properties, assets, operations and business of the Company and any subsidiary,
and to discuss the affairs, finances and accounts of the Company and any
subsidiary with any of its officers, consultants, directors, and key employees,
except for any such information that shall be considered material non-public
information by the Company. 
 
Section 3.4 Compliance with Laws. The Company shall comply, and cause each
subsidiary to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which could have a Material Adverse Effect.
 
Section 3.5 Keeping of Records and Books of Account. The Company shall keep and
cause each subsidiary to keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and its subsidiaries, and
in which, for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.
 
Section 3.6 Reporting Requirements. If the Commission ceases making periodic
reports filed under the Exchange Act available via the Internet, then at a
Purchaser’s request the Company shall furnish the following to such Purchaser so
long as such Purchaser shall beneficially own any Shares:
 
(a) Quarterly Reports filed with the Commission on Form 10-QSB as soon as
practical after the document is filed with the Commission, and in any event
within five (5) days after the document is filed with the Commission;
 
18

--------------------------------------------------------------------------------


 
(b) Annual Reports filed with the Commission on Form 10-KSB as soon as practical
after the document is filed with the Commission, and in any event within five
(5) days after the document is filed with the Commission; and
 
 
(c) Copies of all notices and information, including without limitation notices
and proxy statements in connection with any meetings, that are provided to
holders of shares of Common Stock, contemporaneously with the delivery of such
notices or information to such holders of Common Stock.
 
 
Section 3.7 Amendments. The Company shall not amend or waive any provision of
the Certificate or Bylaws of the Company in any way that would adversely affect
the liquidation preferences, dividends rights, conversion rights, voting rights
or redemption rights of the Preferred Shares; provided, however, that any
creation and issuance of another series of Junior Stock (as defined in the
Certificate of Designation) shall not be deemed to materially and adversely
affect such rights, preferences or privileges.
 
Section 3.8 Other Agreements. The Company shall not enter into any agreement in
which the terms of such agreement would restrict or impair the right or ability
of the Company or any subsidiary to perform under any Transaction Document.
 
Section 3.9 Distributions. So long as any Preferred Shares remain outstanding,
the Company agrees that it shall not (i) declare or pay any dividends or make
any distributions to any holder(s) of Common Stock without prior written consent
from a majority of the holders of the Preferred Shares at such time, or (ii)
purchase or otherwise acquire for value, directly or indirectly, any Common
Stock or other equity security of the Company, other than pursuant to a
repurchase plan approved by the Company’s board of directors.
 
Section 3.10 Status of Dividends. The Company covenants and agrees that (i) no
Federal income tax return or claim for refund of Federal income tax or other
submission to the Internal Revenue Service (the “Service”) will adversely affect
the Preferred Shares, any other series of its Preferred Stock, or the Common
Stock, and no deduction shall operate to jeopardize the availability to
Purchasers of the dividends received deduction provided by Section 243(a)(1) of
the Code or any successor provision, (ii) in no report to shareholders or to any
governmental body having jurisdiction over the Company or otherwise will it
treat the Preferred Shares other than as equity capital or the dividends paid
thereon other than as dividends paid on equity capital unless required to do so
by a governmental body having jurisdiction over the accounts of the Company or
by a change in generally accepted accounting principles required as a result of
action by an authoritative accounting standards setting body, and (iii) it will
take no action which would result in the dividends paid by the Company on the
Preferred Shares out of the Company’s current or accumulated earnings and
profits being ineligible for the dividends received deduction provided by
Section 243(a)(1) of the Code. The preceding sentence shall not be deemed to
prevent the Company from designating the Preferred Stock as “Convertible
Preferred Stock” in its annual and quarterly financial statements in accordance
with its prior practice concerning other series of preferred stock of the
Company. In the event that the Purchasers have reasonable cause to believe that
dividends paid by the Company on the Preferred Shares out of the Company’s
current or accumulated earnings and profits will not be treated as eligible for
the dividends received deduction provided by Section 243(a)(1) of the Code, or
any successor provision, the Company will, at the reasonable request of the
Purchasers of 51% of the outstanding Preferred Shares, join with the Purchasers
in the submission to the Service of a request for a ruling that dividends paid
on the Shares will be so eligible for Federal income tax purposes, at the
Purchasers expense. In addition, the Company will reasonably cooperate with the
Purchasers (at Purchasers’ expense) in any litigation, appeal or other
proceeding challenging or contesting any ruling, technical advice, finding or
determination that earnings and profits are not eligible for the dividends
received deduction provided by Section 243(a)(1) of the Code, or any successor
provision to the extent that the position to be taken in any such litigation,
appeal, or other proceeding is not contrary to any provision of the Code.
Notwithstanding the foregoing, nothing herein contained shall be deemed to
preclude the Company from claiming a deduction with respect to such dividends if
(i) the Code shall hereafter be amended, or final Treasury regulations
thereunder are issued or modified, to provide that dividends on the Preferred
Shares or Conversion Shares should not be treated as dividends for Federal
income tax purposes or that a deduction with respect to all or a portion of the
dividends on the Shares is allowable for Federal income tax purposes, or (ii) in
the absence of such an amendment, issuance or modification and after a
submission of a request for ruling or technical advice, the Service shall issue
a published ruling or advise that dividends on the Shares should not be treated
as dividends for Federal income tax purposes. If the Service specifically
determines that the Preferred Shares or Conversion Shares constitute debt, the
Company may file protective claims for refund.
 
19

--------------------------------------------------------------------------------


 
Section 3.11 Use of Proceeds. The net proceeds from the sale of the Shares
hereunder shall be used by the Company for working capital and general corporate
purposes and not to redeem any Common Stock or securities convertible,
exercisable or exchangeable into Common Stock or to settle any outstanding
litigation. 
 
Section 3.12 Reservation of Shares. So long as any of the Preferred Shares or
Warrants remain outstanding, the Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than one hundred ten percent (110%) of the aggregate number of shares of Common
Stock needed to provide for the issuance of the Conversion Shares and the
Warrant Shares.
 
Section 3.13 Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates, registered in the name of each Purchaser or its respective
nominee(s), for the Conversion Shares and the Warrant Shares in such amounts as
specified from time to time by each Purchaser to the Company upon conversion of
the Preferred Shares or exercise of the Warrants in the form of Exhibit F
attached hereto (the “Irrevocable Transfer Agent Instructions”). Prior to
registration of the Conversion Shares and the Warrant Shares under the
Securities Act, all such certificates shall bear the restrictive legend
specified in Section 5.1 of this Agreement. The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 3.13 will be given by the Company to its transfer agent and that
the Shares shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement and the Registration
Rights Agreement. If a Purchaser provides the Company with an opinion of
counsel, in a generally acceptable form, to the effect that (i) a public sale,
assignment or transfer of the Shares may be made without registration under the
Securities Act or (ii) such Shares can be sold pursuant to Rule 144 without any
restriction as to the number of securities acquired as of a particular date that
can then be immediately sold, the Company shall permit the transfer, and, in the
case of the Conversion Shares and the Warrant Shares, promptly instruct its
transfer agent to issue one or more certificates in such name and in such
denominations as specified by such Purchaser and without any restrictive legend.
The Company acknowledges that a breach by it of its obligations under this
Section 3.13 will cause irreparable harm to the Purchasers by vitiating the
intent and purpose of the transactions contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 3.13 will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 3.13, that
the Purchasers shall be entitled, in addition to all other available remedies,
to an order and/or injunction restraining any breach and requiring immediate
issuance and transfer, without the necessity of showing economic loss and
without any bond or other security being required.
 
20

--------------------------------------------------------------------------------


 
Section 3.14 Disposition of Assets. So long as any Preferred Shares remain
outstanding, neither the Company nor any Subsidiary shall sell, transfer or
otherwise dispose of any of its properties, assets and rights including, without
limitation, its software and intellectual property, to any person except for
licenses or sales to customers in the ordinary course of business or with the
prior written consent of the holders of a majority of the Preferred Shares then
outstanding.
 
Section 3.15 Reporting Status. So long as a Purchaser beneficially owns any of
the Shares, the Company shall timely file all reports required to be filed with
the Commission pursuant to the Exchange Act, and the Company shall not cease
filing reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would permit such termination. 
 
Section 3.16 Disclosure of Transaction. The Company shall issue a press release
describing the material terms of the transactions contemplated hereby (the
“Press Release”) as soon as practicable after the Closing but in no event later
than 9:00 A.M. Eastern Time on the first Trading Day following the Closing. The
Company shall also file with the Commission a Current Report on Form 8-K (the
“Form 8-K”) describing the material terms of the transactions contemplated
hereby (and attaching as exhibits thereto this Agreement, the Registration
Rights Agreement, the Certificate of Designation, the Lock-Up Agreement, the
form of each series of Warrant, the Share Escrow Agreement and the Press
Release) as soon as practicable following the Closing Date but in no event more
than four (4) Trading Days following the Closing Date, which Press Release and
Form 8-K shall be subject to prior review and comment by counsel for the
Purchasers. “Trading Day” means any day during which the OTC Bulletin Board (or
other quotation venue or principal exchange on which the Common Stock is traded)
shall be open for trading. 
 
21

--------------------------------------------------------------------------------


 
Section 3.17 Disclosure of Material Information. The Company covenants and
agrees that neither it nor any other person acting on its behalf has provided or
will provide any Purchaser or its agents or counsel with any information that
the Company believes constitutes material non-public information (other than
with respect to the transactions contemplated by this Agreement), unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information.  The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company.
 
Section 3.18 Pledge of Securities. The Company acknowledges and agrees that the
Shares may be pledged by a Purchaser in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the Common
Stock. The pledge of Common Stock shall not be deemed to be a transfer, sale or
assignment of the Common Stock hereunder, and no Purchaser effecting a pledge of
Common Stock shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document; provided that a Purchaser and its pledgee shall be
required to comply with the provisions of Article V hereof in order to effect a
sale, transfer or assignment of Common Stock to such pledgee. At the Purchasers'
expense, the Company hereby agrees to execute and deliver such documentation as
a pledgee of the Common Stock may reasonably request in connection with a pledge
of the Common Stock to such pledgee by a Purchaser.
 
Section 3.19 Form S-1 Eligibility. The Company currently meets the “registrant
eligibility” and transaction requirements set forth in the general instructions
to Form S-1 applicable to “resale” registrations on Form S-1.
 
Section 3.20 Lock-Up Agreement. The persons listed on Schedule 3.20 attached
hereto shall be subject to the terms and provisions of a lock-up agreement in
substantially the form as Exhibit E hereto (the “Lock-Up Agreement”), which
shall provide the manner in which such persons will sell, transfer or dispose of
their shares of Common Stock. 
 
Section 3.21 DTC. Not later than the effective date of the Registration
Statement (as defined in the Registration Rights Agreement), the Company shall
cause its Common Stock to be eligible for transfer with its transfer agent
pursuant to the Depository Trust Company Fast Automated Securities Transfer
Program.
 
Section 3.22  Subsequent Financings
 
(a)  For a period of twenty-four (24) months following the Closing Date, subject
to Section 3.22(e), the Company covenants and agrees to promptly notify (in no
event later than five (5) days after making or receiving an applicable offer) in
writing (a "Rights Notice") the Purchasers of all of the terms and conditions of
any proposed offer or sale to, or exchange with (or other type of distribution
to) any third party (a “Subsequent Financing”), of Common Stock or any debt or
equity securities convertible, exercisable or exchangeable into Common Stock.
The Purchaser shall have the right, for a period of twenty (20) calendar days
following receipt of the Rights Notice (the “Option Period”), to accept or
reject the Subsequent Financing (“First Refusal Right”) by written notice to the
Company. If the Purchaser elects to exercise its First Refusal Rights, it shall
deliver a notice of same to the Company within the Option Period and then the
Company shall be obligated to pursue the Subsequent Financing with the Purchaser
on the same terms and conditions as set forth in the Rights Notice. If, and only
if, the Company receives written notice from the Purchaser that it will not
exercise its First Refusal Rights, then and only then, may the Company pursue
the Subsequent Financing with a third party; provided that, such third party
Subsequent Financing shall: (i) not commence until after the expiration of the
Option Period; (ii) close within thirty (30) days of the expiration of the
Option Period (“Third Party Closing Date”); and (iii) be carried out on the same
terms and conditions as set forth in the Rights Notice. Delivery of any Rights
Notice constitutes a representation and warranty by the Company that there are
no other material terms and conditions, arrangements, agreements or otherwise
except for those disclosed in the Rights Notice, to provide additional
compensation to any party participating in any proposed Subsequent Financing,
including, but not limited to, additional compensation based on changes in the
Purchase Price or any type of reset or adjustment of a purchase or conversion
price or to issue additional securities at any time after the closing date of a
Subsequent Financing. If the closing of the third party Subsequent Financing
does not occur on the Third Party Closing Date, any closing of the third party
Subsequent Financing or any other Subsequent Financing shall be subject to all
of the provisions of this Section 3.22(a), including, without limitation, the
delivery of a new Rights Notice. The provisions of this Section 3.22(a) shall
not apply to issuances of securities in a Permitted Financing. 
 
22

--------------------------------------------------------------------------------




(b) For purposes of this Agreement, a Permitted Financing (as defined
hereinafter) shall not be considered a Subsequent Financing. A "Permitted
Financing" shall mean (i) securities issued (other than for cash) in connection
with a merger, acquisition, or consolidation, (ii) securities issued pursuant to
the conversion or exercise of convertible or exercisable securities issued or
outstanding on or prior to the date of this Agreement or issued pursuant to this
Agreement (so long as the conversion or exercise price in such securities are
not amended to lower such price and/or adversely affect the Purchasers), (iii)
securities issued in connection with bona fide strategic license agreements or
other partnering arrangements so long as such issuances are not for the purpose
of raising capital, (iv) Common Stock issued or the issuance or grants of
options to purchase Common Stock pursuant to the Company’s stock option plans
and employee stock purchase plans outstanding as they exist on the date of this
Agreement, (v) the payment of dividends on the Preferred Shares in shares of
Common Stock, and, (vi) any warrants issued to the placement agent and its
designees for the transactions contemplated by this Agreement.


(c) Issuance of Variable Securities. So long as any Preferred Stock remains
outstanding, the Company agrees that it shall not issue any “Variable Rate
Securities” for a period of two (2) years from the Closing Date. “Variable Rate
Securities” shall mean any debt or equity securities that are convertible into,
exchangeable or exercisable for, or include the right to receive additional
shares of, Common Stock either (A) at a conversion, exercise or exchange rate or
other price that is based upon, or varies with, the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such debt or equity securities or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security based solely upon the occurrence of
specified or contingent events directly or indirectly related to the operations
of the Company or the market for the Common Stock.
 
23

--------------------------------------------------------------------------------




(d) For the period commencing on the Closing Date and ending on the date that is
one hundred eighty (180) days following the effective date of the Registration
Statement (as defined in the Registration Rights Agreement), with the exception
of the Insider Registration Statement and any additional registration statements
thereunder, the Company shall not file any registration statement under the
Securities Act without the prior written consent of the Purchasers.


(e) Disclosure of Material Information. The Company covenants and agrees that
neither it nor any other person acting on its behalf will provide the Purchaser
or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto the Company
shall have given three (3) business days notice that it intends to disclose such
information to the Purchaser (“Inside Information Notice”) and such Purchaser
shall have agreed in writing that it is willing to accept such information,
subject to a non-disclosure agreement to be executed by the Purchaser. If the
Purchaser does not agree to accept such information, it will be deemed to have
waived its rights pursuant to Section 3.22 (a) in connection with the Subsequent
Financing contemplated in the related Inside Information Notice, but not for any
additional Subsequent Financings for which it may be entitled to receive notice
hereunder. The Company understands and confirms that the Purchaser will rely on
the foregoing representations in effecting transactions in securities of the
Company.
 
Section 3.23 Sarbanes-Oxley Act. The Company shall use its best efforts to be in
compliance with the applicable provisions of the Sarbanes-Oxley Act of 2002, and
the rules and regulations promulgated thereunder, as required under such Act.
 
Section 3.24  No Commissions in connection with Conversion of Preferred Shares.
In connection with the conversion of the Preferred Shares into Conversion
Shares, neither the Company nor any Person acting on its behalf will take any
action that would result in the Conversion Shares being exchanged by the Company
other than with the then existing holders of the Preferred Shares exclusively
where no commission or other remuneration is paid or given directly or
indirectly for soliciting the exchange in compliance with Section 3(a)(9) of the
Securities Act.

 
Section 3.25 Break-Up Fee. If the Company (i) fails to comply with the Closing
Conditions as set forth in Section 4.2 and such failure precludes the Closing;
or (ii) willfully fails to adhere to the Closing Date, the Company agrees to
remit $400,000 to the Purchasers on the date that such failure becomes known to
the Purchasers.
 
24

--------------------------------------------------------------------------------


 
Section 3.26 Post-Closing Covenants. The Company shall use its best efforts to
comply with the post-closing covenants as soon as is reasonably practicable, if
not performed on the Closing Date:


(a) No later than July 1, 2008, the Company shall increase its registered
capital to no less than RMB 30MM, or other such required amount, as required by
Measures for the Administration of the Refined Oil Market, issued by the
Ministry of Commerce on December 4, 2006 and effective as of January 1, 2007.


(b) The oil storage contract between the Company and 68103 Army, dated March 1,
2007, must adopt the template and obtain the approvals required by the Notice
regarding Further Administration on Lease of Available Military Real Estate
jointly issued by the Ministry of Construction, the State Administration of
Industry and Commerce, the State Taxation Administration and the General
Logistics Department of People’s Liberation Army in 2004.


(c) The Company must provide evidence indicating that it has paid Beijing Qingda
Digital Technology Co., Ltd. under their Technology Cooperation Agreement with
the Company dated September 4, 2006.


(d) The execution and delivery of employment contracts, salary offer letters and
confidentiality and non-compete agreements between WFOE and each of Mr. Zhao
Shenglu, Mr. Fu Wenjie and Mr. Guo Shushan.


(e) No later than December 31, 2007, the Company must have received the stock
certificate(s) representing 10,000 shares of Baorun China Group Limited, as
originally transferred from Redsky Group Limited and Princeton Capital Group
(“Baorun Certificates”). If the Baorun Certificates are not received by December
31, 2007, or such later date as pre-approved in writing by the Purchaser, the
Company shall remit one percent (1%) of the shares held in escrow pursuant to
the Share Escrow Agreement to the Purchaser on such date and for each calendar
month thereafter that the Baorun Certificate is not so received.
 
ARTICLE IV
 
Conditions
 
Section 4.1 Conditions Precedent to the Obligation of the Company to Sell the
Shares. The obligation hereunder of the Company to issue and sell the Preferred
Shares and the Warrants to the Purchasers is subject to the satisfaction or
waiver, at or before the Closing, of each of the conditions set forth below.
These conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion. 
 
25

--------------------------------------------------------------------------------


 
(a) Accuracy of Each Purchaser’s Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date
applicable to such Purchaser as though made at that time, except for
representations and warranties that are expressly made as of a particular date,
which shall be true and correct in all material respects as of such date.
 
(b) Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing.
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
26

--------------------------------------------------------------------------------


 
(d) Delivery of Purchase Price. The Purchase Price for the Preferred Shares and
Warrants has been delivered to the Company.
 
(e) Delivery of Transaction Documents. The Transaction Documents have been duly
executed and delivered by the Purchasers to the Company.
 
Section 4.2 Conditions Precedent to the Obligation of the Purchasers to Purchase
the Shares. The obligation hereunder of each Purchaser to acquire and pay for
the Preferred Shares and the Warrants is subject to the satisfaction or waiver,
at or before the Closing, of each of the conditions set forth below. These
conditions are for each Purchaser’s sole benefit and may be waived by such
Purchaser at any time in its sole discretion. 
 
(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the
Registration Rights Agreement shall be true and correct in all respects as of
the date when made and shall be true and correct in all material respects as of
the Closing Date applicable to such Purchaser as though made at that time
(except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct in all material respects as of
such date).
 
(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Company at
or prior to the Closing.
 
(c) No Suspension, Etc. Trading in the Company’s Common Stock shall not have
been suspended by the Commission or the OTC Bulletin Board (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the applicable Closing), and, at any
time prior to the Closing Date applicable to such Purchaser, trading in
securities generally as reported by Bloomberg Financial Markets (“Bloomberg”)
shall not have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by Bloomberg, or on the New
York Stock Exchange, nor shall a banking moratorium have been declared either by
the United States or New York State authorities, nor shall there have occurred
any material outbreak or escalation of hostilities or other national or
international calamity or crisis of such magnitude in its effect on, or any
material adverse change in any financial market which, in each case, in the
judgment of such Purchaser, makes it impracticable or inadvisable to purchase
the Preferred Shares.
 
(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
(e) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any subsidiary, or any of the officers, directors or affiliates
of the Company or any subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
 
(f) Certificate of Designation of Rights and Preferences. Prior to the Closing,
the Certificate of Designation in the form of Exhibit B attached hereto shall
have been filed with the Secretary of State of Delaware and proof of such filing
shall be delivered to the Purchasers.
 
(g) Opinion of Counsel, Etc. At the Closing, the Purchasers shall have received
an opinion of counsel to the Company, dated the date of the Closing, in
substantially the form of Exhibit G hereto, and such other certificates and
documents as the Purchasers or their respective counsel shall reasonably require
incident to the Closing.
 
(h) Registration Rights Agreement. At the Closing, the Company shall have
executed and delivered the Registration Rights Agreement to such Purchaser.
 
(i) Certificates. The Company shall have executed the certificates for the
Preferred Shares and the Warrants being acquired by the Purchaser and shall
cause to be delivered to the Purchaser’s prime broker dealer, at the address
listed on Exhibit A, via overnight service, the original Preferred Share
certificate and Warrants, with proof of such mailing, which shall include a copy
of the items mailed, to be delivered via email or facsimile to the Purchaser
simultaneously therewith at the Closing; provided however that in no event shall
the Preferred Share certificates and Warrants be delivered after the first (1st)
business day following the Closing.  

 
(j) Resolutions. The Board of Directors of the Company shall have adopted
resolutions consistent with Section 2.1(b) hereof (the “Resolutions”).
 
27

--------------------------------------------------------------------------------


 
(k) Reservation of Shares. As of the Closing Date, the Company shall have
reserved out of its authorized and unissued Common Stock, solely for the purpose
of effecting the conversion of the Preferred Shares and the exercise of the
Warrants, a number of shares of Common Stock equal to one hundred ten percent
(110%) of the aggregate number of Conversion Shares issuable upon conversion of
the Preferred Shares issued or to be issued pursuant to this Agreement and the
number of Warrant Shares issuable upon exercise of the number of Warrants issued
or to be issued pursuant to this Agreement.
 
(l) Transfer Agent Instructions. As of the Closing Date, the Irrevocable
Transfer Agent Instructions shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.
 
(m) Lock-Up Agreement. As of the Closing Date, the persons listed on Schedule
3.20 hereto shall have delivered to the Purchasers a fully executed Lock-Up
Agreement.
 
(n) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a secretary’s certificate, dated as of the Closing Date, as to (i) the
Resolutions, (ii) the Certificate, (iii) the Bylaws, (iv) the Certificate of
Designation, each as in effect at the Closing, and (v) the authority and
incumbency of the officers of the Company executing the Transaction Documents
and any other documents required to be executed or delivered in connection
therewith.
 
(o) Officer’s Certificate. The Company shall have delivered to the Purchasers a
certificate of an executive officer of the Company, dated as of the Closing
Date, confirming the accuracy of the Company’s representations, warranties and
covenants as of the Closing Date and confirming the compliance by the Company
with the conditions precedent set forth in this Section 4.2 as of the Closing
Date.


(p) Escrow Agreements. At the Closing, the Company shall have executed and
delivered the Share Escrow Agreement to such Purchaser.

(q) Material Adverse Effect. There have been no events or occurrences on or
before the Closing Date which, individually or in the aggregate, have had or
could reasonably be expected to have a Material Adverse Effect.

 
(r) Outstanding Common Stock. The Company’s issued and outstanding shares of
Common Stock before the Closing (as set forth in Schedule 2.1(c)), shall be
supported by a statement from the Company’s transfer agent demonstrating the
number of issued and outstanding shares of Common Stock after the Share Exchange
and the Company shall provide confirmation to the Purchasers that assuming full
conversion of the Preferred Shares issued to the Purchasers pursuant to this
Agreement, without any and no such adjustment to the number of shares issuable
upon such conversion, that the number of issued and outstanding shares of Common
Stock post-Closing will be 30,000,000.
 
28

--------------------------------------------------------------------------------


 
 
(s) Additional Escrow. The Company will maintain an escrow account with Loeb &
Loeb LLP, as escrow agent, to receive $200,000 of the Purchase Price (the
“Additional Escrow Funds”) at the Closing, which such Additional Escrow Funds
shall only be used for investor and public relations purposes, pursuant to the
terms of that certain Public Relations Escrow Agreement, dated as of even date
herewith.

 
(t) Escrow Shares. The Company shall have deposited into a separately designated
escrow account established pursuant to the Share Escrow Agreement, that number
of shares of its Common Stock equal to one hundred percent (100%) of the number
of shares of Common Stock into which the Preferred Shares are initially
convertible at the time of Closing, which shares of Common Stock would have been
issued to Redsky Group Limited, a British Virgin Islands company in connection
with the Share Exchange.
 
(u) Share Exchange. The Company shall have submitted a copy of the executed
Share Exchange Agreement, along with the related Insider Registration Rights
Agreement to the Purchasers.
 
(v) Outstanding Preferred Stock. The Company shall have provided written
confirmation that all previously issued shares of preferred stock, including but
not limited to the 225,000 shares of series a preferred stock issued on October
31, 2006, have been converted and the holders thereof no longer have any rights
or privileges as a preferred stockholder, with respect to the preferred stock or
other than registration rights of the common stock underlying such preferred
stock, concerning the Company; the same shall be supported by a statement from
the Company’s transfer agent demonstrating that the Company does not have any
shares of any class of preferred stock issued and outstanding as of the Closing.


(w) Employment Contracts. The Company shall have delivered executed employment
contracts, salary offer letters and confidentiality agreements between the WFOE
and each of Mr. Gao Xincheng, Mr. He Nengde, Ms. Li Gaihong, Mr. Chen Jun
 
29

--------------------------------------------------------------------------------


 
ARTICLE V
 
Stock Certificate Legend
 
Section 5.1 Legend. Each certificate representing the Preferred Shares and the
Warrants, and, if appropriate, securities issued upon conversion and exercise
thereof, shall be stamped or otherwise imprinted with a legend substantially in
the following form (in addition to any legend required by applicable state
securities or “blue sky” laws):
 
THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
The Company agrees to reissue certificates representing any of the Conversion
Shares and the Warrant Shares, without the legend set forth above if at such
time, prior to making any transfer of any such securities, such holder thereof
shall give written notice to the Company describing the manner and terms of such
transfer and removal as the Company may reasonably request. Such proposed
transfer and removal will not be effected until: (a) either (i) the Company has
received an opinion of counsel reasonably satisfactory to the Company, to the
effect that the registration of the Conversion Shares or the Warrant Shares
under the Securities Act is not required in connection with such proposed
transfer, (ii) a registration statement under the Securities Act covering such
proposed disposition has been filed by the Company with the Commission and has
become effective under the Securities Act and (b) either (i) the Company has
received an opinion of counsel reasonably satisfactory to the Company, to the
effect that registration or qualification under the securities or “blue sky”
laws of any state is not required in connection with such proposed disposition,
or (ii) compliance with applicable state securities or “blue sky” laws has been
effected or a valid exemption exists with respect thereto. The Company will
respond to any such notice from a holder within five (5) business days. In the
case of any proposed transfer under this Section 5.1, the Company will use
reasonable efforts to comply with any such applicable state securities or “blue
sky” laws, but shall in no event be required, (x) to qualify to do business in
any state where it is not then qualified, (y) to take any action that would
subject it to tax or to the general service of process in any state where it is
not then subject, or (z) to comply with state securities or “blue sky” laws of
any state for which registration by coordination is unavailable to the Company.
The restrictions on transfer contained in this Section 5.1 shall be in addition
to, and not by way of limitation of, any other restrictions on transfer
contained in any other section of this Agreement. Whenever a certificate
representing the Conversion Shares or Warrant Shares is required to be issued to
a Purchaser without a legend, in lieu of delivering physical certificates
representing the Conversion Shares or Warrant Shares (provided that a
registration statement under the Securities Act providing for the resale of the
Warrant Shares and Conversion Shares is then in effect), the Company shall cause
its transfer agent to electronically transmit the Conversion Shares or Warrant
Shares to a Purchaser by crediting the account of such Purchaser or such
Purchaser's Prime Broker with the Depository Trust Company (“DTC”) through its
Deposit Withdrawal Agent Commission (“DWAC”) system (to the extent not
inconsistent with any provisions of this Agreement).
 
30

--------------------------------------------------------------------------------


 
ARTICLE VI
 
Indemnification
 
Section 6.1 Indemnification of Purchasers. The Company agrees to indemnify and
hold harmless the Purchasers (and their respective directors, officers,
managers, partners, members, shareholders, affiliates, agents, successors and
assigns) from and against any and all losses, liabilities, deficiencies, costs,
damages and expenses (including, without limitation, reasonable attorneys’ fees,
charges and disbursements) incurred by the Purchasers as a result of any
inaccuracy in or breach of the representations, warranties or covenants made by
the Company herein. 
 
Section 6.2 Indemnification of Company. Each Purchaser agrees, severally and not
jointly, to indemnify and hold harmless the Company (and its directors,
officers, managers, partners, members, shareholders, affiliates, agents,
successors and assigns) from and against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred by the Company
as a result of any inaccuracy in or breach of the representations, warranties or
covenants made by such Purchaser herein; provided, however, that no Purchaser
shall have any liability pursuant to this Section 6.2 in an amount exceeding the
aggregate purchase price paid to the Company by such Purchaser in connection
with this Agreement and the securities issued hereunder.
 
Section 6.3 Indemnification Procedure. Any party entitled to indemnification
under this Article VI (an “indemnified party”) will give prompt written notice
to the party required to provide indemnification under this Article VI (the
“indemnifying party”) of any matters giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VI except to the extent that the indemnifying
party is actually prejudiced by such failure to give prompt notice. In case any
action, proceeding or claim is brought against an indemnified party in respect
of which indemnification is sought hereunder, the indemnifying party shall be
entitled to participate in and, unless in the reasonable judgment of the
indemnified party a conflict of interest between it and the indemnifying party
may exist with respect of such action, proceeding or claim, to assume the
defense thereof with counsel reasonably satisfactory to the indemnified party.
In the event that the indemnifying party advises an indemnified party that it
will contest such a claim for indemnification hereunder, or fails, within thirty
(30) days of receipt of any indemnification notice to notify, in writing, such
person of its election to defend, settle or compromise, at its sole cost and
expense, any action, proceeding or claim (or discontinues its defense at any
time after it commences such defense), then the indemnified party may, at its
option, defend, settle or otherwise compromise or pay such action or claim. In
any event, unless and until the indemnifying party elects in writing to assume
and does so assume the defense of any such claim, proceeding or action, the
indemnified party’s costs and expenses arising out of the defense, settlement or
compromise of any such action, claim or proceeding shall be losses subject to
indemnification hereunder. The indemnified party shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the indemnified party which
relates to such action or claim. The indemnifying party shall keep the
indemnified party fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto. If the indemnifying party
elects to defend any such action or claim, then the indemnified party shall be
entitled to participate in such defense with counsel of its choice at its sole
cost and expense. The indemnifying party shall not be liable for any settlement
of any action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Article VI to the contrary, the indemnifying
party shall not, without the indemnified party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the indemnified party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnified party of a release from all liability in respect of
such claim. The indemnification required by this Article VI shall be made by
periodic payments of the amount thereof during the course of investigation or
defense, as and when bills are received or expense, loss, damage or liability is
incurred, so long as the indemnified party irrevocably agrees to refund such
moneys if it is ultimately determined by a court of competent jurisdiction that
such party was not entitled to indemnification. The indemnity agreements
contained herein shall be in addition to (a) any cause of action or similar
rights of the indemnified party against the indemnifying party or others, and
(b) any liabilities the indemnifying party may be subject to pursuant to the
law.
 
31

--------------------------------------------------------------------------------


 
ARTICLE VII
 
Miscellaneous
 
Section 7.1 Fees and Expenses. Except as otherwise set forth in this Agreement
and the other Transaction Documents, each party shall pay the fees and expenses
of its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement, provided that the Company
shall pay all reasonable and itemized attorneys’ fees and expenses (including
disbursements and out-of-pocket expenses) incurred by the Purchasers in
connection with (i) the preparation, negotiation, execution and delivery of this
Agreement and the other Transaction Documents and the transactions contemplated
thereunder, which payment shall be made at the Closing and shall not exceed
$40,000, (ii) the filing and declaration of effectiveness by the Commission of
the Registration Statement and (iii) any amendments, modifications or waivers of
this Agreement or any of the other Transaction Documents. The Company shall also
pay to Vision Opportunity Master Fund, Ltd. at the Closing in connection with
reasonably documented due diligence expenses incurred by Vision Opportunity
Master Fund, Ltd. an amount up to $80,000, of which $10,000 has already been
paid to Vision (to the extent not already paid). The Company shall pay all
reasonable fees and expenses incurred by the Purchasers in connection with the
enforcement of this Agreement or any of the other Transaction Documents,
including, without limitation, all reasonable attorneys' fees and expenses but
only if the Purchasers are successful in any litigation or arbitration relating
to such enforcement. 
 
32

--------------------------------------------------------------------------------


 
Section 7.2 Specific Enforcement, Consent to Jurisdiction. 
 
(a) The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the Registration Rights Agreement and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.
 
(b) Each of the Company and the Purchasers (i) hereby irrevocably submits to the
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in New York
county for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement or any of the other Transaction Documents or the
transactions contemplated hereby or thereby and (ii) hereby waives, and agrees
not to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. Each of the Company and the Purchasers
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing in this Section 7.2
shall affect or limit any right to serve process in any other manner permitted
by law.
 
Section 7.3 Entire Agreement; Amendment. This Agreement and the Transaction
Documents collectively contain the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or in the Transaction Documents, neither the Company nor any of
the Purchasers makes any representations, warranty, covenant or undertaking with
respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and the Purchaser (provided that the Purchaser
holds Preferred Shares or Warrants at such time), and no provision hereof may be
waived other than by an a written instrument signed by the party against whom
enforcement of any such amendment or waiver is sought. No such amendment shall
be effective to the extent that it applies to less than all of the holders of
the Preferred Shares then outstanding. No consideration shall be offered or paid
to any person to amend or consent to a waiver or modification of any provision
of any of the Transaction Documents unless the same consideration is also
offered to all of the parties to the Transaction Documents or holders of
Preferred Shares, as the case may be.
 
33

--------------------------------------------------------------------------------


 
Section 7.4 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telex (with correct answer back received),
telecopy or facsimile at the address or number designated below (if delivered on
a business day during normal business hours where such notice is to be
received), or the first business day following such delivery (if delivered other
than on a business day during normal business hours where such notice is to be
received) or (b) on the second business day following the date of mailing by
express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be


If to the Company:
 
International Imaging Systems, Inc.
c/oXi'an Baorun Industrial Development Co. Ltd.
Dongxin Century Square,  7th Floor
Xi'an East City High-tech Industrial Development Park
Shannxi Province,  P.R. China
Attn: Mr. Gao Xincheng
Tel:  86 29 82682019
Fax: 86 29 82683629
     
with copies to (which shall not constitute notice):
 
Loeb & Loeb
345 Park Avenue
New York, NY10154
Attn: Mitchell S. Nussbaum
Tel: 212.407.4159
Fax: 212.407-4990
     
If to any Purchaser:
 
At the address of such Purchaser set forth on Exhibit A to this Agreement
     
with copies to (which shall not constitute notice):
 
Lesser, Hunter, Taubman & Taubman
17 State Street, Flr 16
New York, NY 10004
Attn: Louis Taubman
Tel: 212.732-7184
Fax: 212.202-6380

 
Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.
 
34

--------------------------------------------------------------------------------


 
Section 7.5 Waivers. No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.
 
Section 7.6 Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
Section 7.7 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.  
 
Section 7.8 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person (other than the indemnified parties under Article VI).
 
Section 7.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.
 
Section 7.10 Survival. The representations and warranties of the Company and the
Purchasers shall survive the execution and delivery hereof and the Closings
hereunder for a period of two years following the Closing Date.
 
Section 7.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. In the event that any signature is delivered as a
pdf document via email, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such pdf signature were the original
thereof.
 
Section 7.12 Publicity. The Company agrees that it will not disclose, and will
not include in any public announcement, the name of the Purchasers without the
consent of the Purchasers unless and until such disclosure is required by law or
applicable regulation, and then only to the extent of such requirement.
 
Section 7.13 Severability. The provisions of this Agreement and the Transaction
Documents are severable and, in the event that any court of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Agreement or the Transaction Documents shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision or part of a provision of this Agreement or the Transaction Documents
and such provision shall be reformed and construed as if such invalid or illegal
or unenforceable provision, or part of such provision, had never been contained
herein, so that such provisions would be valid, legal and enforceable to the
maximum extent possible.
 
35

--------------------------------------------------------------------------------


 
Section 7.14 Further Assurances. From and after the date of this Agreement, upon
the request of any Purchaser or the Company, each of the Company and the
Purchasers shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement, the Preferred
Shares, the Conversion Shares, the Warrants, the Warrant Shares, the Certificate
of Designation, the Registration Rights Agreement and the other Transaction
Documents.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
36

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.
 

 
INTERNATIONAL IMAGING SYSTEMS, INC.
         
By:  /s/ GAO XINCHENG

--------------------------------------------------------------------------------

Name: Mr. Gao Xincheng
Title: CEO

 



 
PURCHASER
             
By: 

--------------------------------------------------------------------------------

Name:
Title:

 
[Signature Page to Series A Stock Purchase Agreement]
 

--------------------------------------------------------------------------------


 
EXHIBIT A to the
SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT FOR
INTERNATIONAL IMAGING SYSTEMS, INC.


Names and Addresses
of Purchasers, Purchasers’ Counsel and Purchasers’ Primer Broker
 
Number of Preferred Shares Purchased
 
Dollar Amount
Of Investment

 
 
 
 

 
A-1

--------------------------------------------------------------------------------


 
   
EXHIBIT B to the
SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT FOR
INTERNATIONAL IMAGING SYSTEMS, INC.


FORM OF CERTIFICATE OF DESIGNATION
 
B-1

--------------------------------------------------------------------------------




EXHIBIT C-1 to the
SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT FOR
INTERNATIONAL IMAGING SYSTEMS, INC.


FORM OF SERIES A-1 WARRANT
 

--------------------------------------------------------------------------------




EXHIBIT C-2 to the
SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT FOR
INTERNATIONAL IMAGING SYSTEMS, INC.


FORM OF SERIES A-2 WARRANT
 

--------------------------------------------------------------------------------


 
EXHIBIT D to the
SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT FOR
INTERNATIONAL IMAGING SYSTEMS, INC.


FORM OF REGISTRATION RIGHTS AGREEMENT
 
D-1

--------------------------------------------------------------------------------


 
EXHIBIT E to the
SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT FOR
INTERNATIONAL IMAGING SYSTEMS, INC.


FORM OF LOCK-UP AGREEMENT
 
E-1

--------------------------------------------------------------------------------




EXHIBIT F to the
SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT FOR
INTERNATIONAL IMAGING SYSTEMS, INC.


FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS






as of ____________, 2007
 
Computershare Trust Co., Inc.
350 Indiana Street, Suite 800
Golden, CO 80401
Telephone: (303) 262-0600
Facsimile: (303) 262-0631
Attn: Kim Porter


 
Ladies and Gentlemen:
 
Reference is made to that certain Series A Convertible Preferred Stock Purchase
Agreement (the “Purchase Agreement”), dated as of October __, 2007, by and among
International Imaging Systems, Inc., a Delaware corporation (the “Company”), and
the purchasers named therein (collectively, the “Purchasers”) pursuant to which
the Company is issuing to the Purchasers shares of its Series A Convertible
Preferred Stock, par value $0.001 per share (the “Preferred Shares”), and
warrants (the “Warrants”) to purchase shares of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”). This letter shall serve as our
irrevocable authorization and direction to you (provided that you are the
transfer agent of the Company at such time) to issue shares of Common Stock upon
conversion of the Preferred Shares (the “Conversion Shares”) and exercise of the
Warrants (the “Warrant Shares”) to or upon the order of a Purchaser from time to
time upon (i) surrender to you of a properly completed and duly executed
Conversion Notice or Exercise Notice, as the case may be, in the form attached
hereto as Exhibit I and Exhibit II, respectively, (ii) in the case of the
conversion of Preferred Shares, a copy of the certificates (with the original
certificates delivered to the Company) representing Preferred Shares being
converted or, in the case of Warrants being exercised, a copy of the Warrants
(with the original Warrants delivered to the Company) being exercised (or, in
each case, an indemnification undertaking with respect to such share
certificates or the warrants in the case of their loss, theft or destruction),
and (iii) delivery of a treasury order or other appropriate order duly executed
by a duly authorized officer of the Company. So long as you have previously
received (x) written confirmation from counsel to the Company that a
registration statement covering resales of the Conversion Shares or Warrant
Shares, as applicable, has been declared effective by the Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “1933 Act”), and no subsequent notice by the Company or its counsel of the
suspension or termination of its effectiveness and (y) a copy of such
registration statement, and if the Purchaser represents in writing that the
Conversion Shares or the Warrant Shares, as the case may be, were sold pursuant
to the Registration Statement, then certificates representing the Conversion
Shares and the Warrant Shares, as the case may be, shall not bear any legend
restricting transfer of the Conversion Shares and the Warrant Shares, as the
case may be, thereby and should not be subject to any stop-transfer restriction.
Provided, however, that if you have not previously received those items and
representations listed above, then the certificates for the Conversion Shares
and the Warrant Shares shall bear the following legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS, OR
XI’AN BAORUN INDUSTRIAL DEVELOPMENT CO., LTD. SHALL HAVE RECEIVED AN OPINION OF
ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND
UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”
 
F-1

--------------------------------------------------------------------------------


 
and, provided further, that the Company may from time to time notify you to
place stop-transfer restrictions on the certificates for the Conversion Shares
and the Warrant Shares in the event a registration statement covering the
Conversion Shares and the Warrant Shares is subject to amendment for events then
current.
 
A form of written confirmation from counsel to the Company that a registration
statement covering resales of the Conversion Shares and the Warrant Shares has
been declared effective by the SEC under the 1933 Act is attached hereto as
Exhibit III.
 
Please be advised that the Purchasers are relying upon this letter as an
inducement to enter into the Purchase Agreement and, accordingly, each Purchaser
is a third party beneficiary to these instructions.
 
Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at ___________.

        Very truly yours,    
 INTERNATIONAL IMAGING SYSTEMS, INC.
     
   
   
  By:      

--------------------------------------------------------------------------------

 
Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

 
ACKNOWLEDGED AND AGREED:
 
COMPUTERSHARE TRUST CO., INC.
 

        By:    

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

   
Title: 

--------------------------------------------------------------------------------

   
 Date:

--------------------------------------------------------------------------------

 
     

       
F-2

--------------------------------------------------------------------------------


 
EXHIBIT I
 
INTERNATIONAL IMAGING SYSTEMS, INC.
CONVERSION NOTICE
 
Reference is made to the Certificate of Designation of the Relative Rights and
Preferences of the Series A Preferred Stock of INTERNATIONAL IMAGING SYSTEMS,
INC. . (the “Certificate of Designation”). In accordance with and pursuant to
the Certificate of Designation, the undersigned hereby elects to convert the
number of shares of Series A Preferred Stock, par value $0.001 per share (the
“Preferred Shares”), of INTERNATIONAL IMAGING SYSTEMS, INC.,. a Delaware
corporation (the “Company”), indicated below into shares of Common Stock, par
value $0.0001 per share (the “Common Stock”), of the Company, by tendering the
stock certificate(s) representing the share(s) of Preferred Shares specified
below as of the date specified below.
 
Date of Conversion:
         
Number of Preferred Shares to be converted:
  __________      
Stock certificate no(s). of Preferred Shares to be converted:
  _________      
The Common Stock has been sold pursuant to the Registration Statement (as
defined in the Registration Rights Agreement): YES ____ NO____
     
Please confirm the following information:
         
Conversion Price:
         
Number of shares of Common Stock to be issued:
               

 
Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion: _________________________


Please issue the Common Stock into which the Preferred Shares are being
converted and, if applicable, any check drawn on an account of the Company in
the following name and to the following address:
 
Issue to:
               
Facsimile Number:
       
Authorization:
           
By:

--------------------------------------------------------------------------------

    Title:    

--------------------------------------------------------------------------------

 
Dated:
         

 

--------------------------------------------------------------------------------


 
EXHIBIT II
 
FORM OF EXERCISE NOTICE
 
EXERCISE FORM
 
INTERNATIONAL IMAGING SYSTEMS, INC.


The undersigned _______________, pursuant to the provisions of the within
Warrant, hereby elects to purchase _____ shares of Common Stock of INTERNATIONAL
IMAGING SYSTEMS, INC.,
. covered by the within Warrant.
 

Dated: _________________  
Signature ___________________________
         
Address _____________________
_____________________

 
Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise: _________________________


ASSIGNMENT


FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the within Warrant and all rights evidenced thereby and does
irrevocably constitute and appoint _____________, attorney, to transfer the said
Warrant on the books of the within named corporation.
 
 

Dated: _________________  
Signature ___________________________
         
Address _____________________
_____________________

 
PARTIAL ASSIGNMENT


FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the right to purchase _________ shares of Warrant Stock
evidenced by the within Warrant together with all rights therein, and does
irrevocably constitute and appoint ___________________, attorney, to transfer
that part of the said Warrant on the books of the within named corporation.
 

Dated: _________________  
Signature ___________________________
         
Address _____________________
_____________________

 
FOR USE BY THE ISSUER ONLY:


This Warrant No. W-_____ canceled (or transferred or exchanged) this _____ day
of ___________, _____, shares of Common Stock issued therefor in the name of
_______________, Warrant No. W-_____ issued for ____ shares of Common Stock in
the name of _______________.
 
 

--------------------------------------------------------------------------------


 
EXHIBIT III
 
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 
Computershare Trust Co., Inc.
350 Indiana Street, Suite 800
Golden, CO 80401
Telephone: (303) 262-0600
Facsimile: (303) 262-0631
Attn: Kim Porter


Re: INTERNATIONAL IMAGING SYSTEMS, INC.

 
Ladies and Gentlemen:
 
We are counsel to INTERNATIONAL IMAGING SYSTEMS, INC.., a Delaware corporation
(the “Company”), and have represented the Company in connection with that
certain Series A Convertible Preferred Stock Purchase Agreement (the “Purchase
Agreement”), dated as of October __, 2007, by and among the Company and the
purchasers named therein (collectively, the “Purchasers”) pursuant to which the
Company issued to the Purchasers shares of its Series A Convertible Preferred
Stock, par value $0.001 per share, (the “Preferred Shares”) and warrants (the
“Warrants”) to purchase shares of the Company’s common stock, par value $0.0001
per share (the “Common Stock”). Pursuant to the Purchase Agreement, the Company
has also entered into a Registration Rights Agreement with the Purchasers (the
“Registration Rights Agreement”), dated as of October __, 2007, pursuant to
which the Company agreed, among other things, to register the Registrable
Securities (as defined in the Registration Rights Agreement), including the
shares of Common Stock issuable upon conversion of the Preferred Shares, under
the Securities Act of 1933, as amended (the “1933 Act”). In connection with the
Company’s obligations under the Registration Rights Agreement, on
________________, 2007, the Company filed a Registration Statement on Form SB-2
(File No. 333-________) (the “Registration Statement”) with the Securities and
Exchange Commission (the “SEC”) relating to the resale of the Registrable
Securities which names each of the present Purchasers as a selling stockholder
thereunder.


In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and accordingly, the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.
 

        Very truly yours,       LOEB & LOEB LLP  
   
   
  By:      

--------------------------------------------------------------------------------

 
cc: [LIST NAMES OF PURCHASERS]
 

--------------------------------------------------------------------------------


 
EXHIBIT G to the
SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT FOR
INTERNATIONAL IMAGING SYSTEMS, INC.


FORM OF OPINION OF COUNSEL



1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has the requisite corporate
power to own, lease and operate its properties and assets, and to carry on its
business as to our knowledge it is presently conducting such business. With
respect to our opinion regarding due incorporation, valid existence and good
standing in Delaware, we have relied solely upon written representations made to
us in the Company Fact Certificate and upon the Delaware Certificate.
 
2. The Company has the requisite corporate power and authority to enter into and
perform its obligations under the Transaction Documents and to issue the
Preferred Stock, the Warrants and the Common Stock issuable upon conversion of
the Preferred Stock and exercise of the Warrants. The execution, delivery and
performance of each of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated thereby have been duly and
validly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required. Each of the Transaction Documents have been duly executed and
delivered, and the Preferred Stock certificates and the Warrants have been duly
executed, issued and delivered by the Company. Each of the Transaction Documents
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its respective terms. The Common Stock
issuable upon conversion of the Preferred Stock and exercise of the Warrants is
not subject to any preemptive rights under the Company’s Amended and Restated
Certificate of Incorporation or the Amended and Restated By-Laws.
 
3. The Preferred Stock and the Warrants have been duly authorized and, when
delivered against payment in full as provided in the Purchase Agreement, will be
validly issued, fully paid and nonassessable. The shares of Common Stock
issuable upon conversion of the Preferred Stock or exercise of the Warrants have
been duly authorized and reserved for issuance, and, when delivered upon
exercise or conversion as provided in the Warrants or Certificate of
Designation, as applicable, will be validly issued, fully paid and
nonassessable.
 
4. The Company’s execution, delivery and performance of, and compliance with the
terms of, the Transaction Documents and the issuance of the Preferred Stock, the
Warrants and the Common Stock issuable upon conversion of the Preferred Stock
and exercise of the Warrants do not (i) violate any provision of the Company’s
Amended and Restated Certificate of Incorporation or Amended and Restated
By-Laws, or (ii) result in a material violation of any federal or state statute,
rule or regulation known to us to be customarily applicable to transactions of
the nature contemplated by the Transaction Documents or (iii) conflict with or
violate any order, judgment, injunction or decree known to us to be applicable
to the Company, except, with respect to clauses (i) and (iii) above, for such
violations or conflicts as would not, individually or in the aggregate, have a
Material Adverse Effect.
 
5. To our knowledge, there is no action, suit, claim, investigation or
proceeding pending or threatened against the Company which questions the
validity of this Agreement or the transactions contemplated hereby or any action
taken or to be taken pursuant hereto or thereto. To our knowledge, there is no
action, suit, claim, investigation or proceeding pending or threatened against
or involving the Company or any of its properties or assets and which, if
adversely determined, is reasonably likely to result in a Material Adverse
Effect. To our knowledge, there are no outstanding orders, judgments,
injunctions, awards or decrees of any court, arbitrator or governmental or
regulatory body against the Company.
 
G-1

--------------------------------------------------------------------------------


 
6. Based upon, and assuming the truth of, the representations and warranties,
and full performance of the covenants, of the Purchasers in the Agreement, the
offer, issuance and sale of the Preferred Stock and the Warrants and the offer,
issuance and sale of the shares of Common Stock issuable upon conversion of the
Preferred Stock and exercise of the Warrants pursuant to the Agreement, the
Certificate of Designation and the Warrants, as applicable, are exempt from the
registration requirements of Section 5 of the Securities Act.




Very truly yours,
 
G-2

--------------------------------------------------------------------------------

